       Case 2:19-cv-05692-MTL Document 17 Filed 06/22/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jerry T Collen, et al.,                           No. CV-19-05692-PHX-MTL
10                  Plaintiffs,                        ORDER
11   v.
12   UnitedHealthCare Insurance Company, et
     al.,
13
                    Defendants.
14
15          Plaintiff Elizabeth Collen and her husband, Jerry, (collectively the “Collens”) have
16   sued their employer-sponsored healthcare insurer United Healthcare Insurance Company
17   (“United”). It is alleged in the Amended Complaint (Doc. 7) that United wrongfully denied
18   coverage for healthcare services. The Amended Complaint asserts two claims for relief:
19   (1) “Violation of ERISA: Improper Denial of Rights and Breach of Fiduciary Duty” and
20   (2) “Misrepresentation and Detrimental Reliance.” (Id. at 4.) The Employee Retirement
21   Income Security Act of 1974 (“ERISA”) governs employer-sponsored benefits such as the
22   healthcare plan at issue in this case. United moves to dismiss based on ERISA preemption
23   and pleading insufficiencies. (Doc. 9.) The Court will grant the Motion.
24                                                I.
25          The Motion seeks dismissal of the Collens’ ERISA-based claim for relief under Bell
26   Atlantic Corp. v. Twombly, 550 U.S. 544 (2009), because it fails to “raise a right to relief
27   above the speculative level.” Id. at 555. The Court agrees. ERISA § 502(a) provides
28   exclusive civil remedies for plaintiffs. The Amended Complaint, however, does not assert
         Case 2:19-cv-05692-MTL Document 17 Filed 06/22/20 Page 2 of 4



 1   critical facts to provide United with notice of the ERISA claim. This includes asserting
 2   plan provisions that the Collens contend that United violated. In their Response brief, the
 3   Collens admit that their Amended Complaint lacks this detail because they did not have
 4   the “plans or documents” from which to assert their claim. (Doc. 12 at 2.) The Collens’
 5   ERISA-based claim for relief will be dismissed with leave to assert a proper civil remedy
 6   under § 502(a).*
 7           The Collens assert an ERISA-based claim for breach of fiduciary duty and United
 8   argues that it fails as a matter of law. “The claim for fiduciary breach gives a remedy for
 9   injuries to the ERISA plan as a whole, but not for injuries suffered by individual
10   participants as a result of a fiduciary breach.” Wise v. Verizon Communications, Inc., 600
11   F.3d 1180, 1189 (9th Cir. 2010). A breach of fiduciary duty claim, moreover, must assert
12   that “the fiduciary injured the benefit plan or otherwise jeopardized the entire plan or put
13   at risk plan assets.” Id. (citation and internal quotation marks omitted). This lawsuit arises
14   from what the Collens contend was a wrongful denial of benefits to Ms. Collen. They do
15   not assert a breach of fiduciary duties to the plan itself. The Court agrees with United on
16   the merits of its argument and this aspect of the ERISA claim will be dismissed also.
17                                                II.
18                                                A.
19           In order to promote uniformity among the states, Congress intended the civil
20   remedies provided for in § 502(a) of ERISA to be the exclusive remedies for disputes
21   concerning of the denial of benefits. Aetna Health Inc. v. Davila, 542 U.S. 200, 208-09
22   (2004). This principle derives from two ERISA sections, the comprehensive remedial
23   scheme in § 502(a) itself and in the § 514(a) preemption provision. 29 U.S.C.
24   §§ 1132(a)(1)(B), 1144(a). Such is the language of these provisions that the United States
25   Supreme Court has held “any state-law cause of action that duplicates, supplements, or
26
     *
       What is perplexing about the Collens’ explanation is that, prior to filing its Motion to
27   Dismiss, United’s counsel offered them the opportunity to amend their complaint to include
     this necessary detail. See LRCiv. 12.1(c). Plaintiffs’ counsel appears to have refused that
28   offer. (Doc. 16-1 at 5-6.) Had Plaintiffs’ counsel taken that offer seriously and amended
     their complaint, that would have saved a great deal of client resources and judicial effort.

                                                 -2-
       Case 2:19-cv-05692-MTL Document 17 Filed 06/22/20 Page 3 of 4



 1   supplants the ERISA civil enforcement remedy conflicts with the clear congressional intent
 2   to make the ERISA remedy exclusive and is therefore pre-empted.” Davila, 542 U.S. at
 3   209. The Collens’ second claim for relief, misrepresentation and detrimental reliance, is
 4   pleaded as a state-law cause of action. This claim is premised on the argument that United
 5   failed to cover procedures that the Collens contend should be covered under the plan. This
 6   claim impermissibly “duplicates, supplements, or supplants the ERISA civil enforcement
 7   remedy.” Id. It will therefore be dismissed as preempted under ERISA.
 8                                                B.
 9          While ERISA preemption is unforgiving to state-law claims for relief, there is a
10   narrow exception where independent state-law claims against the insurer may be asserted.
11   Marin General Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941 (9th Cir. 2009).
12   These include circumstances where an independent contract, be it written or oral, exists
13   between the insurer and the insured or a healthcare provider. Id.; see also Emergency
14   Group of Ariz. Professional Corp. v. United Healthcare Inc., --- F. Supp. 3d. ---, 2020 WL
15   1451464 (D. Ariz. Mar. 25, 2020). The pleading allegations indicate that United promised
16   to provide additional coverage for Ms. Collen that was not fulfilled. (Doc. 7 at ¶¶ 18, 20-
17   21.) The Amended Complaint does not make clear whether United promised additional
18   coverage that was not ultimately provided to Ms. Collen. Mindful of counsel’s obligations
19   under Rule 11 of the Federal Rules of Civil Procedure, the Court will grant leave to amend
20   allowing Plaintiffs an opportunity to assert any such state-law claim for relief arising from
21   an independent obligation undertaken by United that was, ultimately, not provided.
22                                               III.
23          Accordingly,
24          IT IS ORDERED that the Motion to Dismiss Amended Complaint (Doc. 9) is
25   GRANTED.
26          IT IS FURTHER ORDERED that Plaintiffs’ request for an award of costs and
27   fees is DENIED. (Part of Doc. 12.)
28   ///


                                                 -3-
       Case 2:19-cv-05692-MTL Document 17 Filed 06/22/20 Page 4 of 4



 1          IT IS FURTHER ORDERED that Plaintiffs shall have 14 days from the date of
 2   this Order to file a Second Amended Complaint. The Clerk of the Court shall not enter
 3   judgment at this time. Should Plaintiffs fail to file a Second Amended Complaint within
 4   this time period, the Clerk of the Court shall enter judgment of dismissal with prejudice.
 5          Dated this 22nd day of June, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
